Case
Case2:18-cv-00131-JCM-BNW
     2:18-cv-00131-JCM-BNW Document
                           Document42
                                    40 Filed
                                       Filed07/26/19
                                             07/25/19 Page
                                                      Page11of
                                                             of11
                                                                7
Case
Case2:18-cv-00131-JCM-BNW
     2:18-cv-00131-JCM-BNW Document
                           Document42
                                    40 Filed
                                       Filed07/26/19
                                             07/25/19 Page
                                                      Page22of
                                                             of11
                                                                7
Case
Case2:18-cv-00131-JCM-BNW
     2:18-cv-00131-JCM-BNW Document
                           Document42
                                    40 Filed
                                       Filed07/26/19
                                             07/25/19 Page
                                                      Page33of
                                                             of11
                                                                7
Case
Case2:18-cv-00131-JCM-BNW
     2:18-cv-00131-JCM-BNW Document
                           Document42
                                    40 Filed
                                       Filed07/26/19
                                             07/25/19 Page
                                                      Page44of
                                                             of11
                                                                7
Case
Case2:18-cv-00131-JCM-BNW
     2:18-cv-00131-JCM-BNW Document
                           Document42
                                    40 Filed
                                       Filed07/26/19
                                             07/25/19 Page
                                                      Page55of
                                                             of11
                                                                7
         Case
         Case2:18-cv-00131-JCM-BNW
              2:18-cv-00131-JCM-BNW Document
                                    Document42
                                             40 Filed
                                                Filed07/26/19
                                                      07/25/19 Page
                                                               Page66of
                                                                      of11
                                                                         7



                                      PROOF OF SERVICE
1
     I am over the age of 18 years and not a party to this action. My business address is:
2
           U.S. SECURITIES AND EXCHANGE COMMISSION,
3          444 S. Flower Street, Suite 900, Los Angeles, California 90071
           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
4
     On July 25, 2019, I caused to be served the document entitled CONSENT OF
5    DEFENDANT QUICKSILVER STOCK TRANSFER, LLC on all the parties to this
     action addressed as stated on the attached service list:
6
     ☐     OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
7    and mailing today following ordinary business practices. I am readily familiar with this
     agency’s practice for collection and processing of correspondence for mailing; such
8    correspondence would be deposited with the U.S. Postal Service on the same day in the
     ordinary course of business.
9
           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
10   which I personally deposited with the U.S. Postal Service. Each such envelope was
     deposited with the U.S. Postal Service at Los Angeles, California, with first class postage
11   thereon fully prepaid.
12         ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
13   Angeles, California, with Express Mail postage paid.
14   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
     office of the addressee as stated on the attached service list.
15
     ☐      UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated by
16   United Parcel Service (“UPS”) with delivery fees paid or provided for, which I deposited
     in a facility regularly maintained by UPS or delivered to a UPS courier, at Los Angeles,
17   California.
18   ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to the
     electronic mail address as stated on the attached service list.
19
     ☒   E-FILING: By causing the document to be electronically filed via the Court’s
20   CM/ECF system, which effects electronic service on counsel who are registered with the
     CM/ECF system.
21
     ☐     FAX: By transmitting the document by facsimile transmission. The transmission
22   was reported as complete and without error.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25
     Date: July 25, 2019                        /s/ Donald W. Searles
26                                              Donald W. Searles
27
28
                                                  5
     Case
     Case2:18-cv-00131-JCM-BNW
          2:18-cv-00131-JCM-BNW Document
                                Document42
                                         40 Filed
                                            Filed07/26/19
                                                  07/25/19 Page
                                                           Page77of
                                                                  of11
                                                                     7




1         SEC v. Quicksilver Stock Transfer LLC and Alan Shinderman
                United States District Court – District of Nevada
2                      Case No. 2:18-cv-00131-JCM-PAL
3
                                  SERVICE LIST
4
5           Barney C. Ales, Esq.
            P.O. Box 20563
6           Las Vegas, NV 89112
            Email: attorneyales@gmail.com
7           Attorney for Defendants Quicksilver Stock Transfer, LLC, and Alan
            Shinderman
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         6
         Case
         Case 2:18-cv-00131-JCM-BNW
              2:18-cv-00131-JCM-BNW Document
                                    Document 40-1
                                             42 Filed
                                                  Filed07/26/19
                                                        07/25/19 Page
                                                                  Page8 1ofof114




1
2
3
4
5
6
7
8
9
10
11
12
13                          UNITED STATES DISTRICT COURT
14                                DISTRICT OF NEVADA
15
16
17     SECURITIES AND EXCHANGE                      Case No. 2:18-cv-00131
       COMMISSION,
18                                                  [PROPOSED] FINAL JUDGMENT AS
                    Plaintiff,                      TO DEFENDANT QUICKSILVER
19                                                  STOCK TRANSFER, LLC
             vs.
20
       QUICKSILVER STOCK TRANSFER,
21     LLC AND ALAN SHINDERMAN,
22
                    Defendants.
23
24         The Securities and Exchange Commission (“SEC”) having filed a Complaint
25   and Defendant Quicksilver Stock Transfer, LLC (“Defendant”) having entered a
26   general appearance; consented to the Court’s jurisdiction over Defendant and the
27   subject matter of this action; consented to entry of this Final Judgment without
28   admitting or denying the allegations of the Complaint (except as to jurisdiction);
         Case
         Case 2:18-cv-00131-JCM-BNW
              2:18-cv-00131-JCM-BNW Document
                                    Document 40-1
                                             42 Filed
                                                  Filed07/26/19
                                                        07/25/19 Page
                                                                  Page9 2ofof114




1    waived findings of fact and conclusions of law; and waived any right to appeal from
2    this Judgment:
3                                                 I.
4          IT IS FURTHER ORDERED that Defendant is permanently restrained and
5    enjoined from, directly or indirectly, in connection with the purchase or sale of any
6    security, by the use of any means or instrumentality of interstate commerce, or of the
7    mails, or of any facility of any national securities exchange:
8          A.     employing any device, scheme or artifice to defraud;
9          B.     making any untrue statement of material fact to omitting to state a
10                material fact necessary in order to make the statements made, in light of
11                the circumstances under which they were made, not misleading; or
12         C.     engaging in any act, practice, or course of business which operates or
13                would operate as a fraud or deceit upon any person;
14   in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
15   thereunder, 17 C.F.R. §§ 240.10b-5.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
17   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18   binds the following who receive actual notice of this Final Judgment by personal
19   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
20   attorneys; and (b) other persons in active concert or participation with Defendant or
21   with anyone described in (a).
22                                               II.
23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
24   is permanently restrained and enjoined from violations of Section 17(a)(d)(1) of the
25   Exchange Act [15 U.S.C. § 78q-1(d)(1)] and Rule 17Ad-12 thereunder [17 C.F.R.
26   240.17Ad-12], which makes it unlawful for any registered transfer agent, directly or
27   indirectly, in light of all the facts and circumstances, to fail to safeguard securities
28   related to its transfer agent activities, in a manner reasonably free from risk of loss,

                                                       2
         Case
         Case 2:18-cv-00131-JCM-BNW
              2:18-cv-00131-JCM-BNW Document
                                    Document 42
                                             40-1Filed
                                                    Filed
                                                        07/26/19
                                                          07/25/19Page
                                                                    Page
                                                                       103ofof11
                                                                               4




1    theft, destruction, and to protect funds related to its transfer agent activities against
2    misuse.
3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
4    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
5    binds the following who receive actual notice of this Final Judgment by personal
6    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
7    attorneys; and (b) other persons in active concert or participation with Defendant or
8    with anyone described in (a).
9                                                III.
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
11   is permanently restrained and enjoined from violations of Section 17(a)(d)(1) of the
12   Exchange Act [15 U.S.C. § 78q-1(d)(1)] and Rule 17Ad-13 thereunder [17 C.F.R. §
13   240.17Ad-12], which makes it unlawful for any registered transfer agent to file
14   annually with the Commission and the transfer agent’s appropriate regulatory agency
15   in accordance with Rule 17Ad-2(h) [17 C.F.R. § 240.17Ad-2(h)], a report prepared
16   by an independent accountant concerning the transfer agent’s system of internal
17   accounting controls and related procedures for the transfer of record ownership and
18   the safeguarding of related securities and funds.
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
20   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
21   binds the following who receive actual notice of this Final Judgment by personal
22   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
23   attorneys; and (b) other persons in active concert or participation with Defendant or
24   with anyone described in (a).
25                                               IV.
26         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
27   Defendant’s Consent is incorporated herein with the same force and effect as if fully
28   set forth herein, and that Defendant shall comply with all of the undertakings and

                                                        3
         Case
         Case 2:18-cv-00131-JCM-BNW
              2:18-cv-00131-JCM-BNW Document
                                    Document 42
                                             40-1Filed
                                                    Filed
                                                        07/26/19
                                                          07/25/19Page
                                                                    Page
                                                                       114ofof11
                                                                               4




1    agreements set forth therein.
2                                                V.
3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
4    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
5    Judgment.
6                                               VI.
7          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
8    Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
9    without further notice.
10
11   Dated: July
            ______________,
                 26, 2019.  _____
12
                                             ____________________________________
13                                           THE HON. JAMES C. MAHAN
                                             UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
